Citation Nr: 1314269	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric condition, to include dementia, depression and schizophrenia, including on a secondary basis.


WITNESS AT HEARING ON APPEAL

C.N.B., M.D.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1970.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the RO that denied service connection for PTSD.

The Board initially remanded the case to the RO for further development in March 2000.

In April 2000, the RO granted service connection and assigned a noncompensable evaluation for a dysthymic reaction and generalized anxiety disorder.

In December 2002, the Board issued a decision denying service connection for PTSD, among other issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a July 2003 Order, the Court vacated the 2002 decision and remanded the case for development and readjudication under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board remanded the remaining issues to the RO in March 2004 for additional development.  

In September 2005, the RO increased the rating assigned to the Veteran's dysthymic reaction and generalized anxiety disorder to 50 percent.

In March 2006, a hearing was held before the undersigned Veterans Law Judge in Washington, DC.  A transcript has been associated with the claims folder.

In November 2006, May 2008 and January 2012 the Board remanded the claim of service connection for PTSD for further development and adjudication.

In September 2012, the Board denied the claim for service connection for PTSD.  

Also in September 2012, the Board found that, during the pendency of the appeal, the Veteran had been additionally diagnosed with schizophrenia and dementia.  As such, the Board separated the appeal into the following two issues: entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder, to include dementia, depression, and schizophrenia.  The latter claim was remanded for additional development.

Upon review of the development ordered by the Board, in a January 2013 rating decision, the RO awarded service connection for depressive disorder not otherwise specified.  

In so doing, the RO added this disorder to the already service-connected dysthymic reaction and generalized anxiety disorder.  The overall rating assigned for the Veteran's already service-connected dysthymic reaction and generalized anxiety disorder was left undisturbed.  Service connection for another psychiatric condition, to include dementia and schizophrenia, was denied in a January 2013 Supplemental Statement of the Case.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last Supplemental Statement of the Case.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, in September 2012, the Board separated the Veteran's claims into service connection for PTSD, and service connection for another acquired psychiatric disorder, to include dementia, depression, and schizophrenia.  The Board took this action based on the fact that, during the pendency of the appeal, the Veteran had been diagnosed with schizophrenia and dementia, citing a July 2010 VA treatment record and May 2012 VA examination report.  Boggs v. Peake, 520 F. 3d 1330 (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; the two claims must be considered independently); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

As such, the Board directed that an addendum opinion be obtained to determine if the Veteran's dementia, depression and schizophrenia (and any other psychiatric disability other than PTSD) are related to service, or to his already service-connected psychiatric disabilities.

In May 2012 an addendum opinion was provided by the VA examiner who conducted the May 2012 VA examination, as requested.  The examiner determined that the Veteran's depressive disorder not otherwise specified was at least as likely as not secondary to his service-connected dysthymic reaction.  Service connection for depressive disorder not otherwise specified was thus granted by the RO in a January 2013 rating decision.  

As for dementia, the examiner determined that the disorder was less likely than not secondary to the Veteran's service-connected dysthymic condition.

As for schizophrenia, the examiner noted that she had not diagnosed the Veteran with schizophrenia in May 2012 and had not found symptoms consistent with that disorder during the examination.

The Board cannot find that this addendum report substantially complies with its September 2012 remand directives.  As noted throughout the September 2012 remand, the Veteran has been diagnosed with schizophrenia.  

While the May 2012 VA examiner did not personally arrive at this diagnosis, the law establishes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).  In addition to the evidence documenting a diagnosis cited by the Board in September 2012, recent VA treatment records also reflect the diagnosis.  See, e.g., March 2011 VA treatment record, CAPRI record set #9, p.190/230.   

In addition, the examiner did not offer any rationale for her conclusion regarding dementia.

Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion from the May 2012 VA examiner, if available.  

In rendering the supplemental opinion, the examiner should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo new VA examination in connection with this claim only if the May 2012 VA examiner is not available, or the designated examiner is unable to provide the requested opinions without examining the Veteran.  On remand, the examiner should also provide an opinion addressing the possibility of direct service connection for these disorders.

Finally, the Board observes that the Veteran has not been provided with notice of what is required to establish secondary service connection for this claim.  This notice should be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to send VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) for the claim remaining on appeal to the Veteran.

The notice should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.  

2.  The RO should take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the May 2012 psychiatric report for an addendum opinion.

The examiner should initially note that a current diagnosis of schizophrenia has already been conceded by VA for purposes of adjudication.

The examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any acquired psychiatric disability (other than PTSD and the already service connected dysthymic reaction, generalized anxiety disorder, and depressive disorder not otherwise specified) are due to an injury or other event or incident of the Veteran's period of active service.
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that any innocently acquired psychiatric disability was caused or aggravated (permanently made worse) by the already service-connected dysthymic reaction, generalized anxiety disorder, and depressive disorder not otherwise specified.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

A complete rationale must be provided for all opinions rendered.  

If any opinion cannot be rendered without resort to speculation, the examiner should state why this is so.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA psychiatric examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any requested examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the examination, the RO should review the examination reports to ensure it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

